It is well established that a finding of a violation of probation must be based upon a preponderance of the evidence (see, People v Yutesler, 177 AD2d 732, citing People v Machia, 96 AD2d 1113; see also, CPL 410.70 [3]; People v Powell, 209 AD2d 645; People v Bushey, 114 AD2d 690). The County Court’s determination that the defendant violated a condition of his probation is supported by a preponderance of the evidence in the record.
The defendant’s remaining contentions are without merit. Santúcci, J. P., Krausman, Goldstein and Florio, JJ., concur.